Exhibit 10.7

 

THIRD AMENDMENT TO LEASE

 

THIS THIRD AMENDMENT TO LEASE (this “Third Amendment”) is made as of February 4,
2005 (the “Effective Date”) between C&B VENTURES – NAPA TWO, LLC, a California
limited liability company (“Landlord”), and SONIC SOLUTIONS, a California
corporation (“Tenant”).

 

RECITALS

 

A. Novato Gateway Associates, a California general partnership, Landlord’s
predecessor-in-interest, and Tenant entered into a Golden Gate Plaza Full
Service Lease dated as of January 26, 1995, as amended by an Amendment to Lease
dated as of November 20, 2000 and a Second Amendment to Lease dated as of July
2, 2004 (collectively, the “Lease”), whereby Tenant has leased approximately
38,345 rentable square feet of space in the building commonly known as 101
Rowland Way located in Novato, California. Capitalized terms not otherwise
defined in this Third Amendment shall have the meanings given to such terms in
the Lease.

 

B. Landlord and Tenant seek to extend the term of the Lease and to otherwise
amend the Lease as provided in this Third Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1. Extension of the Term. The “Renewal Commencement Date” shall mean February 1,
2005. The term of the Lease, which was originally set to expire on May 31, 2006,
is hereby extended so that the term of the Lease will now expire on January 31,
2010.

 

2. Base Rent. Commencing on the Renewal Commencement Date, the monthly Base Rent
shall be as follows:

 

Period

--------------------------------------------------------------------------------

   Monthly Base Rent


--------------------------------------------------------------------------------

February 1, 2005 – January 31, 2006

   $ 88,193.50

February 1, 2006 – January 31, 2007

   $ 90,839.31

February 1, 2007 – January 31, 2008

   $ 93,564.48

February 1, 2008 – January 31, 2009

   $ 96,371.42

February 1, 2009 – January 31, 2010

   $ 99,262.56

 

The parties agree that the size of the Premises shall conclusively be 38,345
rentable square feet, regardless of whether the actual size of the Premises
(whether rentable or useable) is greater or less than this specified size.

 

1.



--------------------------------------------------------------------------------

3. Base Year. Commencing on the Renewal Commencement Date, the Base Year shall
be 2005.

 

4. Percentage Share. Commencing as of the Renewal Commencement Date, (i)
Tenant’s percentage share of Property Taxes and Operating Expenses for the
Premises shall be calculated based on 38,345 rentable square feet, (ii) Tenant’s
percentage share of Operating Expenses allocated to the Building shall be
sixty-one and 52/100ths percent (61.52%), and (iii) Tenant’s percentage share of
Operating Expenses allocated to the Project shall be thirty-three and 5/100ths
percent (33.05%).

 

5. Tenant Improvement Allowance. Landlord shall provide Tenant with a tenant
improvement allowance of up to Two Hundred Sixty-Eight Thousand Four Hundred
Fifteen Dollars ($268,415.00) (the “Renewal TI Allowance”), to be applied by
Tenant only toward the cost of refurbishing the Premises (e.g., walls, offices,
conference rooms and other similar improvements, new carpet, paint, power
upgrades [excluding, however, any upgrades to redundant power sources such as
uninterrupted power supply and back-up generators], HVAC work, lighting, etc.)
(“Refurbishing”). Tenant cannot use the Renewal TI Allowance to pay for,
furniture or trade fixtures or for any other purpose other than Refurbishing the
Premises.

 

Once Tenant has completed and paid for one or more particular Refurbishing
projects, Landlord shall reimburse Tenant for the costs of such Refurbishing
work, in an aggregate amount not to exceed the Renewal TI Allowance, within
thirty (30) days after Landlord’s receipt of the following: (i) a written
request for reimbursement that itemizes, on a line item basis, the Refurbishing
costs for which Tenant seeks payment, (ii) invoices, contracts and other
documents that reasonably evidence that Tenant has actually incurred
Refurbishing costs in an amount equal to or exceeding the Renewal TI Allowance
(provided, however, Tenant can request multiple draws upon the Renewal TI
Allowance for multiple Refurbishing projects so long as the total amount of all
draws does not exceed the maximum Renewal TI Allowance of $268,415.00), (iii)
final, unconditional lien releases from all contractors and material and service
providers who have provided materials and services for the Refurbishing work,
which lien releases comply with California Civil Code Section 3262(d), and (iv)
such other documents and information as Landlord shall reasonably request.

 

6. Right of First Offer. Subject to all existing rights of expansion, rights of
first refusal, rights of first offer or similar rights given to existing tenants
or occupants of the Building, if Landlord anticipates that space on the second
and third floors of the Building (the “Expansion Space”) will become available
due to the expiration or earlier termination of leases or other occupancy
agreements for such Expansion Space, then Landlord shall provide written notice
to Tenant (the “Availability Notice”) stating: (i) the anticipated availability
of the Expansion Space, (ii) the then-current fair market value of such
Expansion Space (including base rent, base year, increases in base rent, tenant
improvement allowances and other relevant economic terms), as determined by
Landlord in its reasonable business judgment, and (iii) Landlord’s good faith
estimate of the date such space will become available for Tenant’s occupancy
(the “Anticipated Expansion Commencement Date”). Landlord shall provide the
Availability Notice to Tenant no earlier than seven months prior to the
anticipated date the Expansion Space will become available.

 

2.



--------------------------------------------------------------------------------

Tenant shall have thirty (30) days after receipt of the Availability Notice to
notify Landlord in writing if it elects to lease the Expansion Space. If Tenant
timely notifies Landlord of its election to lease the Expansion Space, then,
commencing upon the date Landlord delivers possession of the Expansion Space to
Tenant, but in no event earlier than the Anticipated Expansion Commencement Date
unless otherwise agreed to by Tenant, the Expansion Space shall become part of
the Premises, the Lease shall be deemed amended to incorporate the economic
terms for the Expansion Space as set forth in the Availability Notice, and the
term of the Lease with respect to the Expansion Space shall run concurrently
with the term of the Lease with respect to the balance of the Premises. Upon the
request of either party, the parties shall execute a written Lease amendment
that incorporates the terms described in this Paragraph 5, although the failure
of the parties to enter into such an amendment shall not diminish the rights and
obligations of Landlord and Tenant with respect to the Expansion Space as
described in this Paragraph 5.

 

If Tenant elects not to lease the Expansion Space, or Tenant fails to respond
within the 30 day period described above, then Tenant shall no longer have the
right to lease the Expansion Space, and Landlord shall be free to market and
lease the Expansion Space on such terms and conditions as it elects, for a
period of six months following Tenant’s election or deemed election to forego
leasing the Expansion Space. If Landlord has not leased the Expansion Space
during this six month period, then Landlord must again provide the Availability
Notice to Tenant and afford Tenant the opportunity to expand into the Expansion
Space on the terms as provided in this Paragraph 5 before Landlord can continue
to market and/or lease the Expansion Space.

 

7. Brokers. Tenant represents and warrants that The Staubach Company is the
exclusive broker for Tenant in connection with this transaction. If a broker or
finder (other than The Staubach Company) claims that it represented Tenant in
connection with this Third Amendment and that it is entitled to a commission or
finder’s fee, then Tenant shall indemnify, protect and defend Landlord from all
loss, claim, cause of action, cost, expense and liability arising out of such
claim, including reasonable attorneys’ fees. Landlord shall pay the commission
owing to The Staubach Company in the amount of $167,882.00, equal to four
percent (4%) of the Base Rent to be paid by Tenant over the incremental term of
the Lease created under this Third Amendment beyond Tenant’s lease obligations
existing prior to this Third Amendment. Landlord shall pay this commission to
The Staubach Company promptly after this Third Amendment has been fully
executed.

 

8. Counterparts. This Third Amendment may be executed in any number of
counterparts, each of which shall constitute an original hereof and all of which
shall constitute one and the same document.

 

9. Entire Agreement. This Third Amendment and the documents described herein
contain the entire agreement between the parties hereto with respect to the
matters described herein and supersede all prior agreements, oral or written,
between the parties hereto with respect to such matters. This Third Amendment
constitutes a part of and is incorporated into the Lease, and the Lease, as
amended by this Third Amendment, remains in full force and effect. In the event
of any conflict between the terms of this Third Amendment and the terms of the
Lease, the terms of this third Amendment shall govern.

 

3.



--------------------------------------------------------------------------------

10. Representations and Warranties. Tenant and Landlord hereby represent,
warrant and agree as follows: (i) Landlord represents and warrants that it is
the Owner of the Property and has the right and authority to enter into this
Lease and convey the leasehold interest conveyed hereunder; (ii) Landlord and
Tenant each represent and warrant that, to their actual knowledge, without
investigation, as of the date of this Third Amendment, there exists no breach,
default or event of default under the Lease, as amended by this Third Amendment,
or any event or condition which, with notice or passage of time or both, would
constitute a breach, default or event of default on the part of Tenant or
Landlord under the Lease, as amended by this Third Amendment; and (iii) Tenant
represents and warrants that, to its actual knowledge, without investigation, as
of the date of this Third Amendment, Tenant has no offset or defense to its
performance or obligations under the Lease, as amended by this Third Amendment.
Furthermore, each individual executing this Lease on behalf of Tenant, as a
California corporation, or on behalf of Landlord, as a California limited
liability company, represents and warrants that he or she is duly authorized to
execute and deliver this Lease on behalf of Tenant or Landlord, respectively,
and that this Lease is binding upon Tenant and Landlord in accordance with their
respective articles of incorporation and bylaws, or operating agreement.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this third Amendment as of
the date first written above.

 

LANDLORD:   C&B VENTURES-NAPA TWO, LLC,     a California limited liability
company     By:   G&W Ventures, LLC,        
a California limited liability company,         Its Manager         By:  

 

--------------------------------------------------------------------------------

        Name:  

 

--------------------------------------------------------------------------------

        Its:  

 

--------------------------------------------------------------------------------

TENANT:   SONIC SOLUTIONS,     a California corporation     By:  

/s/ Robert J. Doris

--------------------------------------------------------------------------------

    Name:   Robert J. Doris     Its:   President     By:  

/s/ A. Clay Leighton

--------------------------------------------------------------------------------

    Name:   A. Clay Leighton     Its:   Senior Vice President

 

4.